Order entered October 3, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00742-CV

                                 AZEB RUDER, Appellant

                                             V.

  WILLIAM JORDAN D/B/A WILLIAM DAVIS REALTY, WILLIAM DAVIS REAL
 ESTATE SERVICES, LLC D/B/A WILLIAM DAVIS REALTY, AND KATHY JABRI,
                               Appellees

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-01346-2014

                                         ORDER
       We GRANT court reporter Claudia Webb’s September 27, 2016 request for additional

time to file the reporter’s record and ORDER the reporter’s record filed no later than October

14, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE